DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 5-8 in the reply filed on 8-25-22 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-25-22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (machine translation of JP2015-217576) in view of Nishioka et al. (English abstract of JP2003165869).
	Regarding claim 5, Nishimura discloses a rubber composition for bladder containing a rubber component containing butyl rubber (claim 3), a fluorine-based polymer (abstract, claim 1), wherein 
	When a total amount of the rubber component containing butyl rubber is taken as 100 parts by mass, the fluorine-based polymer is contained in an amount of 0.1 to 15 parts by mass, which overlaps with the claimed range (see abstract and claim 1). Nishimura discloses a bladder for tire vulcanization is obtained by subjecting the rubber composition for bladder to vulcanization and molding (claim 4).
	Nishimura does not teach the amount of the fluorine-based polymer is contained in an amount of 0.1 to 2 parts by mass and the rubber composition comprises a citraconimide in an amount of 0.2 to 2 parts by mass. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the fluorine-based polymer since Nishimura teaches that the use of the fluorine-based polymer improves lubricity and releasability of the bladder.
	Nishioka et al. teaches a rubber composition for pneumatic tire comprising 0.05-0.3 phr citraconimide which has run flat durability improved by exhibiting excellent heat resistance without damaging flexural fatigue resistance (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura with the teaching of Nishioka et al. in order to improve the heat resistance of the bladder.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Nishioka et al. as applied to claim 5 above, and further in view of Lin et al. (2006/0089446).
	Regarding claim 6, Nishimura does not teach the rubber composition further containing 1 to 10 parts by mass of a sorbitan fatty acid ester. However, Lin et al. teaches a method of producing a tire composition having improved silica reinforcement. Lin et al. teaches that examples of fatty acid esters that are useful as silica processing aids include the sorbitan esters of laurate, palmitate and sterate fatty acids. The fatty acids esters are present in one embodiment in an amount of rom about 0.1% to about 25%, 05^ to about 20%, or 1% to about 15% by weight based on the weight of the silica (see para 57-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura with the teaching of Lin et al. since Lin et al. teaches that sorbitan fatty acid ester is a processing aid that improves various aspects of the process of forming vulcanizable compositions and vulcanizates (para 57). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Nishioka et al. as applied to claim 5 above, and further in view of Nakamura (2009/0071586).
	Regarding claim 7, Nishimura discloses the rubber composition further containing an oil (para 17). Nishimura does not teach the oil is a vegetable oil and in the amount of 1 to 10 parts by mass. However, Nakamura teaches that examples of the plasticizer, the additive and the crosslinking agent include a vegetable oil (para 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura with the teaching of Nakamura since Nakamura teaches that vegetable oil is a material that has been known in the technical field of rubber (para 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of vegetable oil in the rubber composition in order to optimize the kneadability and workability of the rubber. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Nishioka et al. as applied to claim 5 above, and further in view of Lin et al. (2006/0089446) and Nakamura (2009/0071586).
	Regarding claim 8, Nishimura does not teach the rubber composition further containing 1 to 10 parts by mass of a sorbitan fatty acid ester. However, Lin et al. teaches a method of producing a tire composition having improved silica reinforcement. Lin et al. teaches that examples of fatty acid esters that are useful as silica processing aids include the sorbitan esters of laurate, palmitate and sterate fatty acids. The fatty acids esters are present in one embodiment in an amount of rom about 0.1% to about 25%, 05^ to about 20%, or 1% to about 15% by weight based on the weight of the silica (see para 57-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura with the teaching of Lin et al. since Lin et al. teaches that sorbitan fatty acid ester is a processing aid that improves various aspects of the process of forming vulcanizable compositions and vulcanizates (para 57). 
Nishimura discloses the rubber composition further containing an oil (para 17). Nishimura does not teach the oil is a vegetable oil and in the amount of 1 to 10 parts by mass. However, Nakamura teaches that examples of the plasticizer, the additive and the crosslinking agent include a vegetable oil (para 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura with the teaching of Nakamura since Nakamura teaches that vegetable oil is a material that has been known in the technical field of rubber (para 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of vegetable oil in the rubber composition in order to optimize the kneadability and workability of the rubber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/               Examiner, Art Unit 1742       

/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742